484 F.3d 1086
CONFEDERATED TRIBES OF SILETZ INDIANS OF OREGON; Smokey Point Hardwood, Inc., Plaintiffs, andRoss-Simmons Hardwood Lumber Company, Inc., Plaintiff-Appellee,v.WEYERHAEUSER COMPANY, Defendant-Appellant.
No. 03-35669.
No. 03-35984.
United States Court of Appeals, Ninth Circuit.
Filed April 11, 2007.

1
Stephen V. Bomse, M. Laurence Popofsky and Heather N. Leal, Heller Ehrman White & McAuliffe LLP, San Francisco, CA, for the appellant.


2
Michael E. Haglund, Haglund, Kelley, Horngren & Jones, LLP, and Roy Pulvers, Lindsay, Hart, Neil & Weigler, LLP, Portland, OR, for the appellee.


3
On Remand from the United States Supreme Court. D.C. No. CV-00-01693-OMP.


4
Before T.G. NELSON and JOHNNIE B. RAWLINSON, Circuit Judges, and WILLIAM W. SCHWARZER,* Senior District Judge.

ORDER

5
The judgment of the district court is vacated and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in Weyerhaeuser Co. v. Ross-Simmons, ___ U.S. ___, 127 S. Ct. 1069, ___ L.Ed.2d ___ (2007).


6
In fulfilling this mandate, the district court may hold such hearings and enter such orders as it deems appropriate.


7
IT IS SO ORDERED.



Notes:


*
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation